Order entered August 8, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00659-CV

                               DELORIS PHILLIPS, Appellant

                                                V.

          PORSHALA DANYEL PHILLIPS AND WILLIAM BRENT, Appellees

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-00541

                                            ORDER
       Before the Court is appellant’s August 6, 2018 second motion for extension of time to file

her jurisdictional letter brief. We GRANT the motion and ORDER the letter brief be filed no

later than August 20, 2018. We caution appellant that failure to file the letter brief may result in

this appeal being dismissed without further notice. See TEX. R. APP. P. 42.3(a),(c).


                                                       /s/   DAVID EVANS
                                                             JUSTICE